Citation Nr: 0943309	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  09-06 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for internal derangement syndrome of the left knee.

2.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1977.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran presented testimony at the RO before the 
undersigned Veterans Law Judge in September 2009.  A 
transcript of the hearing is associated with the Veteran's 
claim folder.

In the argument included with his substantive appeal, the 
Veteran reported that he experiences depression due to his 
knee pain.  During his Board hearing, the Veteran reported 
that he suffers from a back disability and bilateral hip 
disability which are either caused or exacerbated by his left 
knee disorders.  These statements suggest an informal claim 
for service connection for back and hip disorders and for 
depression, which have not yet been adjudicated.  The Board 
refers these matters to the RO for appropriate action.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
left knee internal derangement syndrome has been manifested 
by no more than slight impairment. 

2.  Throughout the rating period on appeal, the Veteran has 
demonstrated flexion in his left knee to no less than 110 
degrees and extension to no more than 5 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for internal derangement syndrome of the left knee 
are not met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for osteoarthritis of the left knee are not met.  38 
U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5003, 5010, 5260-5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [Diagnostic Codes]," and 
that the range of disability applied may be between 0% and 
100% "based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on 
other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270, (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2007.  Complete notice was sent in a 
December 2008 letter, and the claim was readjudicated in the 
February 2009 statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

The Veteran reported during his September 2009 Board hearing 
that he began receiving Social Security Administration (SSA) 
benefits in the early 1990s.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Any records relating to the severity of 
the Veteran's knee disabilities many years ago would not be 
relevant to his current level of disability.  Given that the 
Veteran has been afforded two VA examinations during the 
present appeal, there is sufficient competent medical 
evidence on file for the Board to evaluate his claimed 
conditions.  Therefore, the Social Security records were not 
obtained.  See Loving v. Nicholson, 19 Vet. App. 96 (2005).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.  Where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period o appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Factual Background

Service connection for residuals of left medial meniscectomy 
was granted in June 1977, and a 10 percent rating was 
assigned.  The rating was increased to 20 percent in May 1984 
and reduced to 10 percent in September 1986, where it has 
remained continuously since that time.  In May 2005, the 
Board found that the Veteran's knee disability was more 
appropriately characterized as internal derangement syndrome, 
status post medial meniscectomy, and the 10 percent rating 
was continued under Diagnostic Code 5257.  The Board also 
found that the Veteran's disability included degenerative 
arthritis manifested by distinct symptomatology, specifically 
functional loss due to pain.  Service connection was granted 
and a 10 percent rating assigned under Diagnostic Code 5003.  

The Veteran filed a claim for increased rating in October 
2007.  He contends that he experiences constant knee pain 
which flares up on a daily basis, for which he uses 
prescription medication.  He states that his knee disorders 
cause swelling and instability and that he has been unable to 
work because of the pain.  

The claims file contains private treatment records which 
indicate that the Veteran complained of knee pain on several 
occasions between April 2006 and December 2007.  A note dated 
in October 2007 indicates that there was full range of motion 
in the left knee.  

The Veteran was afforded a VA examination of his knee in 
October 2007.  He reported constant pain in the knee which 
increased with activity.  He stated that the knee was weak, 
stiff, and occasionally swollen and that it occasionally gave 
way due to pain.  He also described easy fatigability and 
lack of endurance.  The Veteran did not use a knee brace or 
cane to walk, but he had corrective shoes.  He reported that 
he could walk one quarter mile and stand for 10 minutes.  
There were no episodes of dislocation or recurrent 
subluxation.  On examination, there was flexion to 130 
degrees limited by pain which was unchanged with repetition.  
The examiner observed minimal puffiness inferior to the 
patella on both sides.  There was otherwise no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, or abnormal movement.  The examiner 
diagnosed status post medial meniscus surgery with residual 
osteoarthritis.  X-rays revealed medial and lateral 
compartment joint space narrowing suggestive of moderate 
arthritis.  

The Veteran was afforded a VA examination in January 2009.  
He reported constant pain with daily flares, and he stated 
that he was taking morphine tablets and tramadol for pain.  
The Veteran stated that he wore a brace on his left knee.  On 
examination, he walked with a slight limp on the left and had 
difficulty standing on his toes on the left side.  There was 
flexion in the left knee to 110 degrees and extension to 5 
degrees.  Range of motion did not decrease with repetitive 
movement, but there was increased pain.  The examiner noted 
moderate swelling and slight ligamentous laxity of the left 
knee.  X-rays showed marked osteoarthritis of the left knee 
joint and evidence of extensive surgery.  The examiner 
diagnosed traumatic arthritis of the left knee with internal 
derangement and marked residual decreased range of motion and 
pain with repetitive use.  

Analysis

The Veteran's left knee internal derangement is rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, other 
impairment of the knee.  Under this DC, a 10 percent rating 
is awarded where there is recurrent subluxation or lateral 
instability that is slight, 20 percent where it is moderate, 
and 30 percent where severe.  The words "slight," 
"moderate," and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.  
Although subluxation or lateral instability were not 
apparent, the Board first assigned this rating code to his 
left knee disability based on findings of misalignment, 
decreased leg strength, and grinding on active movement.  

Based on the foregoing evidence, the Board finds that a 
disability rating in excess of 10 percent for internal 
derangement syndrome of the left knee is not warranted.  When 
the Veteran was examined in 2007, there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, or abnormal movement.  Although there 
was easy fatigability and lack of endurance, he did not use 
any assistive devices at that time, and he did not report any 
instances of subluxation or instability.  During the 2009 
examination , the Veteran reported that he used a brace for 
his left knee, and the examiner noted only moderate swelling 
and slight ligamentous laxity.  These symptoms represent no 
more than slight impairment consistent with a 10 percent 
rating.  Accordingly, a higher rating must be denied.  

The Veteran's left knee disability also includes a diagnosis 
of osteoarthritis, which is rated under 38 C.F.R. § 4.71a, DC 
5003, arthritis due to trauma.  Under this DC, arthritis that 
is substantiated by x-ray findings is to be rated on the 
basis of limitation of motion under the appropriate DCs for 
the specific joint or joints involved.  When the limitation 
of motion of the affected joint or joints is noncompensable 
under the appropriate DC, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, DC 
5010.  

Limitation of motion of the leg is rated under DC 5260 
(limitation of flexion of the leg) or 5261 (limitation of 
extension of the leg).  Under DC 5260, an evaluation of 10 
percent is warranted where knee flexion is limited to 45 
degrees, 20 percent where it is limited to 30 degrees, and 30 
percent where it is limited to 15 degrees.  A noncompensable 
rating is assigned where there is flexion to 60 degrees or 
more.  38 C.F.R § 4.71a, DC 5260.  Under DC 5261, an 
evaluation of 10 percent is warranted where knee extension is 
limited to 10 degrees, 20 percent where it is limited to 15 
degrees, and 30 percent where it is limited to 20 degrees.  A 
40 percent evaluation is for application where extension is 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 50 degrees.  A noncompensable rating 
is assigned where leg extension is limited to 5 degrees or 
less.  38 C.F.R § 4.71a, DC 5261. 

As the foregoing evidence shows, the Veteran has consistently 
demonstrated flexion in his left knee to no less than 110 
degrees, and extension has never been measured as less than 5 
degrees.  Although the January 2009 examiner characterized 
his limitation of motion as "marked," the objective 
measurement of range of movement in the left knee 
demonstrates that the limitation is not so severe as to 
warrant a compensable rating.  Therefore, a disability rating 
in excess of the currently assigned 10 percent is not 
warranted for any portion of the period on appeal.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, the intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

There are no objective findings of additional functional loss 
due to pain, lack of endurance, or incoordination.  During 
both VA examinations, although the Veteran reported increased 
pain with repetition, he did not exhibit any additional loss 
of motion.  Furthermore, although the Veteran's limitation of 
motion in the left knee does not meet the requirements for a 
compensable evaluation, he is in receipt of the minimum 
compensable rating under DC 5003 because of his functional 
limitation due to pain.  Hence, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, have been considered, but 
provide no basis for assignment of any higher rating based on 
limited motion for the left knee.

The assignment of a particular DC depends on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is more appropriate.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  There is no evidence of 
ankylosis, dislocated semilunar cartilage, malunion or 
nonunion of the tibia and fibula, or genu recurvatum.  
Therefore, it is not appropriate to rate the Veteran's 
disability under any of the other DCs specific to 
disabilities of the knee.  

The Board acknowledges the Veteran's contention that he has 
been unable to work since 2001 because of his knee 
disability.  At his most recent examination, he continued to 
report that he does not work because of his knee symptoms.  
Thus, the Board finds that the question of whether the 
Veteran is entitled to an extraschedular rating is raised by 
the record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation can be provided commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  A 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If the claimant's disability picture is 
contemplated by the rating schedule, then the assigned 
schedular evaluation is adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization.  If 
the Board determines that the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

The record does not establish that the rating criteria are 
inadequate for rating any of the Veteran's disability.  The 
competent medical evidence of record shows that that aspect 
of the Veteran's left knee disability which is on appeal is 
primarily manifested by pain, weakness, and limitation of 
motion.  The applicable diagnostic codes used to rate his 
disability provide for ratings based on limitation of motion.  
See Diagnostic Codes 5260, 5261.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202.  The effects of the Veteran's disability have been 
fully considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time.  See Thun, 22 Vet. App. at 115.

In summary, the Board concludes that an increased evaluation 
is not warranted for the Veteran's service-connected left 
knee disorders under any applicable DC.  The preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved.


ORDER

A disability rating in excess of 10 percent for internal 
derangement syndrome of the left knee is denied.  

A disability rating in excess of 10 percent for 
osteoarthritis of the left knee is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


